511 A.2d 1047 (1986)
In the Matter of Peter L. WOLFF, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 84-932.
District of Columbia Court of Appeals.
Argued En Banc October 30, 1985.
Decided June 30, 1986.
Elizabeth A. Kohlman and Joan Goldfrank, with whom Thomas H. Henderson, Jr., Washington, D.C., was on brief, for petitioner Bd. on Professional Responsibility.
Gregory L. Murphy, Alexandria, Va., with whom Stephen C. Greenberg, Alexandria, Va., was on brief, for respondent.
Before PRYOR, Chief Judge, and NEBEKER, MACK, NEWMAN[*], FERREN, BELSON, TERRY, ROGERS and STEADMAN, Associate Judges.

ORDER
This disciplinary matter was reheard en banc after a division decision which ordered petitioner disbarred for conviction of a felony involving moral turpitude under D.C. Code § 11-2503(a) (1981). For the reasons stated in the division opinion, In re Wolff, 490 A.2d 1118 (D.C.1985), it is
ORDERED that petitioner is disbarred pursuant to D.C. Code § 11-2503(a).
Several members of the court would reconsider the permanent disbarment holding of this court in In re Kerr, 424 A.2d 94 (D.C.1980) (en banc). However, because that issue has not been raised in this case, we deem it inappropriate to decide the issue here.
PER CURIAM.
NOTES
[*]  Associate Judge NEWMAN did not participate in this case.